Citation Nr: 0126048	
Decision Date: 11/07/01    Archive Date: 11/13/01

DOCKET NO.  00-22 567A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

C. Kedem, Associate Counsel


INTRODUCTION

The veteran had active air service from May 1945 to October 
1946 and from May 1950 to June 1970.  This matter comes to 
the Board of Veterans' Appeals (Board) from a December 1999 
rating decision of the Department of Veterans Affairs (VA) 
Waco Regional Office (RO), which denied service connection 
for a low back disability.  


REMAND

The veteran alleges that his years in service caused his low 
back disability.  Specifically, he served as a navigator and 
flight engineer aboard a B-52 aircraft for more than 10 
years.  His flight missions reportedly lasted for 24 hours, 
and during most of that time, he was strapped into an 
ejection seat, wearing a parachute at all times.  

He stated that he complained of low back pain during service 
and was given a booklet on back exercises.  He also testified 
that he was hospitalized for four days at Randolph Field 
after falling off an airplane and had back surgery in 1991 at 
Baylor Hospital.  He stated that he received treatment from 
Dr. Boone at Baylor Hospital, who he said "died on me," and 
he currently receives treatment at a VA medical facility in 
Dallas.  

Service medical records make no mention of a low back 
disability or complaints pertinent to the low back; the 
claims file contains no medical record relating to low back 
abnormality.

Pursuant to 38 U.S.C. § 5103A (West Supp. 2001), VA must make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim.  This 
includes informing the veteran of all the evidence needed to 
support his claim.  Additionally, VA must assist claimants in 
obtaining government and private records, and obtain a 
medical opinion when such an opinion is necessary to make a 
decision on a claim.  

On the basis of the current record in this case, the Board 
has determined that VA is obligated to obtain VA medical 
records, private medical records, and records pertaining to 
in-service hospitalization.  VA must also provide a medical 
examination in order to obtain an accurate diagnosis and a 
medical opinion regarding the etiology of any current low 
back disability.  The veteran is hereby reminded that failure 
to report for the scheduled examination might have adverse 
consequences in the adjudication of his claim.  38 C.F.R. § 
3.655(b).  

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim, the case is 
remanded for the following development:

1.  The RO must review the claims file to 
ensure compliance with the mandates of 
the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  In particular, the RO 
should ensure that the notification 
requirements and development procedures 
of VCAA are fully satisfied.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 
5107; 66 Fed. Reg. 45,630 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).

2.  The RO should obtain the names and 
addresses of all private physicians and 
medical facilities providing treatment 
for his low back.  After obtaining the 
necessary release, the RO should make 
reasonable efforts to obtain those 
records.  The RO should also ask the 
veteran to provide copies of any relevant 
medical records in his possession.

3.  The RO should obtain clarification 
from the veteran regarding the facility 
in which he was hospitalized in service.  
Once he provides that information, the RO 
should make reasonable efforts to obtain 
copies of those hospital records.  

4.  The RO should obtain all VA medical 
records relevant to the veteran's low 
back treatment at the Dallas Medical 
Center.  

5.  Next, the RO should schedule the 
veteran for VA medical examination to 
determine the nature and etiology of his 
low back disability.  All necessary tests 
and studies should be accomplished, and 
all clinical manifestations should be 
reported in detail.  A medical history of 
the disability at issue should be 
obtained.  The examiner should provide an 
opinion as to the likelihood that any 
current low back disability had its onset 
in service or is otherwise related 
thereto.  Specifically, the examiner 
should state whether it is as likely as 
not that any currently diagnosed low back 
disability originated in service.  A 
rationale should be given for all 
conclusions.  The claims file must be 
made available to the examiner for review 
in conjunction with the examination.

6.  The RO should review the claims file 
to ensure that all of the above requested 
development has been completed.  In 
particular, the RO should ensure that the 
requested examination and opinion comply 
with the directives of this remand and, 
if they do not, the RO should take 
corrective action.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit on appeal remains denied, the veteran and his 
representative should be provided a supplemental statement of 
the case and given the opportunity to respond.  Then, the 
case should be returned to the Board, if in order.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded by the Board or the 
U.S. Court of Appeals for Veterans Claims (the Court) for 
additional development or other appropriate action must be 
handled expeditiously.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2001) 
(Historical and Statutory Notes



		
	J.F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).



